DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1-4, 9-13, and 15 in the reply filed on 07 September 2022 is acknowledged.
3.	Applicants’ cancellation of claims 5-8 and 14 in the reply filed on 07 September 2022 is acknowledged.
4.	Applicants’ addition of claims 133-142 in the reply filed on 07 September 2022 is acknowledged.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4, 9-13, 15, and 133-142 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rosen et al. (US PG Pub No. US 2018/0368972 A1).
Referring to Figures 2A, 2B, 3A, 4, and 5, Rosen et al. ‘972 discloses an ophthalmic lens (ophthalmic lens 20; intraocular lens 30) comprising: 
an optic including a diffractive profile including a plurality of echelettes (first interpretation – diffractive profile 508, comprising echelettes 520a, 522a; second interpretation - diffractive profile 530, comprising echelettes 520a, 522a, 520b, and 522b; third interpretation - diffractive profile 530 + 510, comprising echelettes 520a, 522a, 520b, 522b, 532, and 534; fourth interpretation - diffractive profile 530 + 510 + 512, comprising echelettes 520a, 522a, 520b, 522b, 532, 534, 542a, and 544a), each echelette of the diffractive profile having a different width in r-squared space than any other echelette of the diffractive profile (the differences in widths are clearly shown in Figure 5; further, see paragraphs [0050], [0051], [0056], [0057], [0063]-[0065]).
Notice – the metes and bounds of the “a diffractive profile” are not defined in the claim language of claim 1, and therefore the metes and bounds of the “a diffractive profile” are arbitrarily assigned (as shown in the four interpretations above).
Regarding claim 2, Rosen et al. ‘972 discloses wherein the plurality of echelettes includes at least three echelettes (first interpretation – diffractive profile 508, comprising echelettes 520a, 522a; second interpretation - diffractive profile 530, comprising echelettes 520a, 522a, 520b, and 522b; third interpretation - diffractive profile 530 + 510, comprising echelettes 520a, 522a, 520b, 522b, 532, and 534; fourth interpretation - diffractive profile 530 + 510 + 512, comprising echelettes 520a, 522a, 520b, 522b, 532, 534, 542a, and 544a). Notice, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 3, Rosen et al. ‘972 discloses wherein the plurality of echelettes includes at least four echelettes (first interpretation – diffractive profile 508, comprising echelettes 520a, 522a; second interpretation - diffractive profile 530, comprising echelettes 520a, 522a, 520b, and 522b; third interpretation - diffractive profile 530 + 510, comprising echelettes 520a, 522a, 520b, 522b, 532, and 534; fourth interpretation - diffractive profile 530 + 510 + 512, comprising echelettes 520a, 522a, 520b, 522b, 532, 534, 542a, and 544a). Notice, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, Rosen et al. ‘972 discloses wherein the plurality of echelettes includes at least five echelettes (first interpretation – diffractive profile 508, comprising echelettes 520a, 522a; second interpretation - diffractive profile 530, comprising echelettes 520a, 522a, 520b, and 522b; third interpretation - diffractive profile 530 + 510, comprising echelettes 520a, 522a, 520b, 522b, 532, and 534; fourth interpretation - diffractive profile 530 + 510 + 512, comprising echelettes 520a, 522a, 520b, 522b, 532, 534, 542a, and 544a). Notice, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 9, Rosen et al. ‘972 discloses wherein at least one echelette of the diffractive profile is configured to distribute light to a near focus or to an intermediate focus ([0043]; Table 1; Table 2; Table 3; [0080; [0081]).
Regarding claim 10, Rosen et al. ‘972 discloses wherein at least two of the echelettes of the diffractive profile have a different step height (e.g., the step height of 520a is different from the step height of 522a; the step height of 520b is different from the step height of 522b; further, see paragraphs [0050], [0051], [0056], [0057], [0063]-[0065]).
Regarding claim 11, Rosen et al. ‘972 discloses wherein at least two of the echelettes of the diffractive profile have a same step height (e.g., the step height of 520b is the same as the step height of 532; the step height of 522a is the same as the step height of 522b).
Regarding claim 12, Rosen et al. ‘972 discloses wherein the diffractive profile modifies chromatic aberration in a distance focus ([0079]).
Regarding claim 13, Rosen et al. ‘972 discloses wherein the optic includes a central zone and a peripheral zone, and the diffractive profile is positioned on the central zone, and the peripheral zone includes a refractive surface ([0039], [0083], [0084], [0098], [0099], [0111] – “a refractive zone on one or both surfaces of the lens, that may be the same size or different in size as one of the diffractive zones. The refractive zone includes a refractive surface designed to extend the depth of focus, or create multifocality”, wherein the “one or both surface of the lens” includes a central zone and/or peripheral zone).
Regarding claim 15, Rosen et al. ‘972 discloses wherein the optic includes a refractive surface providing one or more of an intermediate focus, a near focus, or an extended depth of focus ([0039], [0083], [0084], [0098], [0099], [0111] – “a refractive zone on one or both surfaces of the lens, that may be the same size or different in size as one of the diffractive zones. The refractive zone includes a refractive surface designed to extend the depth of focus, or create multifocality”).
Regarding claim 133, Rosen et al. ‘972 discloses wherein at least three of the echelettes of the diffractive profile have a same step height (echelettes 520a + 520b + 532, or echelettes 520b + 532 + 542a).  
Regarding claim 134, Rosen et al. ‘972 discloses wherein the refractive surface is adjacent to the diffractive profile ([0039], [0083], [0084], [0098], [0099], [0111] – “a refractive zone on one or both surfaces of the lens, that may be the same size or different in size as one of the diffractive zones. The refractive zone includes a refractive surface designed to extend the depth of focus, or create multifocality”, wherein the “one or both surface of the lens” includes a central zone and/or peripheral zone).
Regarding claim 135, Rosen et al. ‘972 discloses wherein the refractive surface extends radially outward from the diffractive profile to an outer periphery of the optic ([0039], [0083], [0084], [0098], [0099], [0111] – “a refractive zone on one or both surfaces of the lens, that may be the same size or different in size as one of the diffractive zones. The refractive zone includes a refractive surface designed to extend the depth of focus, or create multifocality”, wherein the “one or both surface of the lens” includes a peripheral zone or outer periphery of the optic).  
Regarding claim 136, Rosen et al. ‘972 discloses wherein an optical axis of the optic passes through the central zone (Figure 2B and 5).  
Regarding claim 137, Rosen et al. ‘972 discloses wherein at least one of the plurality of echelettes is configured to distribute light to a near focus ([0023], [0035], [0042], [0080]).  
Regarding claim 138, Rosen et al. ‘972 discloses wherein at least one of the plurality of echelettes is configured to distribute light to an intermediate focus ([0023], [0035], [0042], [0080]).  
Regarding claim 139, Rosen et al. ‘972 discloses wherein each echelette of the diffractive profile is configured to distribute light to a distance focus ([0023], [0080], [0087]).  
Regarding claim 140, Rosen et al. ‘972 discloses wherein each echelette of the diffractive profile is positioned adjacent to another echelette of the diffractive profile (Figure 5).  
Regarding claim 141, Rosen et al. ‘972 discloses wherein the optic includes a first surface and a second surface each disposed about an optical axis and extending radially outward from the optical axis to an outer periphery of the optic, the first surface facing opposite the second surface (Figure 2B, 4, and 5); and the plurality of echelettes of the diffractive profile are disposed on the first surface such that each one of the plurality of echelettes on the first surface between the optical axis and the outer periphery of the optic has a different width in r-squared space than any other echelette on the first surface between the optical axis and the outer periphery of the optic (the differences in widths are clearly shown in Figure 5; further, see paragraphs [0050], [0051], [0056], [0057], [0063]-[0065]).  
Regarding claim 142, Rosen et al. ‘972 discloses wherein the diffractive profile forms an extended depth of focus ([0023], [0049], [0080], [0083], [0084], [0087], [0099]).

Response to Arguments
7.	Applicant's arguments filed 07 September 2022 have been fully considered but they are not persuasive. 
The Applicant argues Rosen et al. ‘972 does not disclose “each echelette of the diffractive profile having a different width in r-squared space than any other echelette of the diffractive profile”. The Examiner respectfully disagrees.
The metes and bounds of the “a diffractive profile” are not defined in the claim language of claim 1, and therefore the metes and bounds of the “a diffractive profile” are arbitrarily assigned (as shown in the four interpretations below). 
Rosen et al. ‘972 discloses an optic including a diffractive profile including a plurality of echelettes (first interpretation – diffractive profile 508, comprising echelettes 520a, 522a; second interpretation - diffractive profile 530, comprising echelettes 520a, 522a, 520b, and 522b; third interpretation - diffractive profile 530 + 510, comprising echelettes 520a, 522a, 520b, 522b, 532, and 534; fourth interpretation - diffractive profile 530 + 510 + 512, comprising echelettes 520a, 522a, 520b, 522b, 532, 534, 542a, and 544a), each echelette of the diffractive profile having a different width in r-squared space than any other echelette of the diffractive profile (the differences in widths are clearly shown in Figure 5; further, see paragraphs [0050], [0051], [0056], [0057], [0063]-[0065]).


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774